UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) October 28, 2010 CFS BANCORP, INC. (Exact Name of Registrant as Specified in Its Charter) INDIANA (State or Other Jurisdiction of Incorporation) 000-24611 35-2042093 (Commission File Number) (IRS Employer Identification No.) 707 Ridge Road, Munster, Indiana (Address of Principal Executive Offices) (Zip Code) (219) 836-5500 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events In an on-line article published by Crain’s Chicago Business on Tuesday, October 26, 2010, based upon schedules filed October 26, 2010 as part of the Chapter 11 Bankruptcy Petition filed by Gas City, Ltd and The William J. McEnery Revocable Trust dated April 22, 1993, in the United States Bankruptcy Court for the Northern District of Illinois, Eastern Division, Citizens Financial Bank (“Bank”) was incorrectly listed as having a $3,701,000 unsecured claim as and against Gas City, Ltd.Neither Gas City, Ltd., nor The William J. McEnery Revocable Trust dated April 22, 1993 (“Debtors”) are indebted to Citizens Financial Bank. A related party to the Debtors that is not in bankruptcy is a borrower of the Bank, and owes approximately $3,701,000 to the Bank.The collateral securing the loan consists ofa gas station located in Michigan City, Indiana which is owned by the related party and is not part of the bankruptcy estate, anda parcel of real estatelegally titled in the name of The William J. McEnery Revocable Trust dated April 22, 1993, which collateral is therefore currently part of the bankruptcy estate of said Trust. In August, 2010, the Bank placed the loan to this related party on non-accrual status and it is therefore included in the non-performing loan totals presented in the most recent press release and Form 10-Q filed for the quarter ended September 30, 2010, by the Bank’s parent company, CFS Bancorp, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CFS BANCORP, INC. Date: October 28, 2010 By: /s/ Joyce M. Fabisiak Joyce M. Fabisiak Vice President
